                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


JAMES MOORE,

                 Petitioner,

v.                                                             Case No. 5:19cv180
                                                               (Judge Stamp)
F. ENTZEL,

                     Respondent.

                          REPORT AND RECOMMENDATION

       On May 22, 2019, Petitioner filed a Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241. On June 10, 2019 Petitioner paid the $5 filing fee. Accordingly, this

matter, pending before the undersigned for an initial review and report and

recommendation pursuant to 28 U.S.C. § 636(b)(1)(B) and LR PL P 2, et seq., is ripe for

review.

                               I. Conviction and Sentence

       On August 14, 2002, following a jury trial in the Superior Court for the District of

Columbia, the Petitioner was convicted of premeditated first degree murder and carrying

a dangerous weapon. ECF No. 1-1, pp 3-4. On December 4, 2002, Petitioner was

sentenced to life.

                                  II. Claims of Petition

       Petitioner brings this case pursuant to § 2241 alleging that he was indicted on

June 26, 2001 in the Superior Court for the District of Columbia but there is no record of

any jury minutes. Petitioner also alleges he was not present in court on June 26, 2001

nor did he receive the grand jury minutes. Finally, Petitioner alleges that on May 26,

2016, he submitted a FOIA request apparently seeking the grand jury minutes. By
response dated May 12, 2017, Petitioner was advised that a search for records located

in the United States Attorney’s Office for the District of Columbia revealed no

responsive records regarding his request. Id. at 2. For relief, Petitioner is seeking

“instant release.”

                                  III. Standard of Review

       Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and this Court’s local

rules, the undersigned is authorized to review such petitions for relief and submit

findings and recommendations to the District Court. This Court is charged with

screening Petitioner’s case to determine if “it plainly appears from the petition and any

attached exhibits that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing Section 2254 Cases in the U.S. District Courts (2014); see also Rule

1(b) Rules Governing Section 2254 Cases in the U.S. District Courts (2014) (a district

court may apply these rules to a habeas corpus petition not filed pursuant to § 2254). As

a pro se litigant, the Petitioner’s pleadings are accorded liberal construction and held to

a less stringent standard than formal pleadings drafted by attorneys. See Erickson v.

Pardus, 551 U.S. 89, 93-94 (2007) (per curiam). However, even under this less

stringent standard, the petition in this case is subject to summary dismissal. The

requirement of liberal construction does not mean that the Court can ignore a clear

failure to allege facts which set forth a claim cognizable in a federal district court. See

Weller v. Dep’t of Social Servs., 901 F.2d 387 (4th Cir. 1990). As discussed more fully

below, the Petitioner clearly is not entitled to relief under 28 U.S.C. § 2241, and

therefore, no response has been required of Respondent.

                                        IV. Analysis

                                              2
      Prior to 1970, “the D.C. court system did not exist in its present form, and many

of the cases now brought in the District’s courts were instead heard in federal court.”

Blair-Bey v. Quick, 151 F.3d 1036, 1042 (D.C. Cir. 1998). That system changed in

1970, when the United States Congress passed the District of Columbia Court Reform

and Criminal Procedure Act, Pub. L. No. 91-358 (1979) (“Court Reform Act”). The

Court Reform Act established the current dual court system and provided a “remedy

analogous to 28 U.S.C. § 2255 for prisoners sentenced in D.C. Superior Court who

wished to challenge their conviction or sentence.” Blair-Bey, at 1042 (citing D.C. Code §

23-110).

      Section 23-100(g) provides:

             An application for a writ of habeas corpus on behalf
             of a prisoner who is authorized to apply for relief by motion
             pursuant to this section, shall not be entertained by the
             Superior Court or by any Federal or State court if it appears
             that the applicant has failed to make a motion for relief under
             this section or that the Superior Court has denied him relief,
             unless it also appears that the remedy by motion is inadequate
             or ineffective to test the legality of his detention.

(emphasis added).

      Therefore, prisoners, such as this Petitioner, sentenced by the Superior Court of

the District of Columbia may collaterally challenge the constitutionality of their

convictions by moving in that court under D.C. Code § 23-110. Garris v. Lindsay, 794

F.2d 722, 725 (D.C.Cir.)(per curiam), cert denied, 479 U.S. 993 (1986); see also Byrd v.

Henderson, 199 F.3d 34, 36-37 (D.C. Cir. 1997) (“Since passage of the Court Reform

Act, however, a District of Columbia prisoner seeking to collaterally attack his sentence

must do so by motions in the sentencing court-the Superior Court-pursuant to D.C.


                                            3
Code § 23-110.”). If that avenue proves unsuccessful, the prisoner may then appeal in

the D.C. Court of Appeals, which is the highest court in the local D.C. court system.

See Garris, supra at 725 (citing D.C. Code § 23-110(f)).

       The Court Reform Act further “provided that, to the extent that [a] remedy [under

D.C. Code § 23-110] was available, it was an exclusive one.” Blair-Bey, supra at

1042 (emphasis added.) In fact, the Supreme Court has characterized D.C. Code §

23-110(g) as an “unequivocal command to federal courts not to entertain an application

for habeas corpus after the applicant has been denied collateral relief in the Superior

Court....” Swain v. Pressley, 430 U.S. 372, 377 (1977). In Swain, the Supreme Court

held that a district court lacks jurisdiction to entertain a habeas corpus petition attacking

the constitutional validity of a Superior Court sentence even after the local remedy, if

adequate and effective, has been pursued unsuccessfully.             430 U.S. at 377-78.

Consequently, while “prisoners sentenced by state courts may resort to federal habeas

corpus after exhaustion of their state remedies, a District of Columbia prisoner has no

recourse to a federal judicial forum unless the local remedy is ‘inadequate or ineffective

to test the legality of his detention.’” Garris, supra at 726 (citations omitted). Thus, the

Court Reform Act “entirely divested the federal courts of jurisdiction to hear habeas

corpus petitions by prisoners who had a section 23-110 remedy available to them,

unless the petitioner could show that the section 23-110 remedy was ‘inadequate or

ineffective.’” Blair-Bey, supra at 1042.

       Determining whether the remedy available to a prisoner under § 23-110 is

inadequate or ineffective “hinges on the same considerations enabling federal prisoners

to seek habeas review.” Perkins v. Henderson, 881F.Supp. 55, 59 (D.D.C. 1995); see

                                              4
also Swain, supra at 377 (“the language of § 23-110(g) was deliberately patterned after

28 U.S.C. § 2255"). Indeed, the determinative factor “is the inefficacy of the remedy,

not a personal inability to utilize it....” Garris, supra at 727; see also David v. Bragg,

1991 WL 21563, at *3 (D.D.C. Feb. 14, 1991)(“[T]he focus is on the efficacy of the

remedy itself, and a federal court will therefore have jurisdiction only in extraordinary

cases, especially given the similarity between the D.C. and federal habeas remedies.”)

       Here, Petitioner has made no demonstration that the remedy available under §

23-110 is an “inadequate or ineffective” means of challenging his sentence. His lack of

success on two prior collateral attacks on his conviction, does not render his local

remedy inadequate or ineffective. 1 See Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000) (stating, in the analogous context of 28 U.S.C. § 2255, that “[t]his Court and other

Courts of Appeals have consistently noted that a prior unsuccessful [section] 2255

motion is insufficient, in and of itself, to show the inadequacy or ineffectiveness of the

remedy”)(internal quotations omitted); Perkins v. Henderson, 881 F.Supp. 55, 59 n. 5

(D.D.C. 1995) (“A petitioner may not complain that the remedies provided him by §

23-110 are inadequate merely because he was unsuccessful when he invoked them.”).



                                    VI. Recommendation

       For the reasons stated in this opinion, it is recommended that the § 2241 petition

be DENIED and DISMISSED WITH PREJUDICE because it does not demonstrate that

1
  Petitioner’s criminal docket sheet is available online at eaccess.dccourts.gov. It reflects that
after an unsuccessful appeal, Petitioner filed his first 23-110 Motion on June 1, 2007, which was
denied on April 15, 2014, appealed to the DC Court of Appeals on July 12, 2014, and denied
there on June 16, 2016. Petitioner’s second 23-110 Motion was filed on September 19, 2016
and was denied on February 10, 2017. Petitioner filed an appeal with the Court of Appeals on
February 23, 2017. The Court of Appeals affirmed the Superior Court on September 21, 2017,
                                                5
a motion under § 23-113 is, or was, inadequate or ineffective to test the legality of

Petitioner’s conviction and detention and, therefore, this Court lacks jurisdiction to

entertain the same.

       Within fourteen (14) days after being served with a copy of this recommendation,

Petitioner may file with the Clerk of Court specific written objections, identifying the

portions of the Report and Recommendation to which objection is made, and the

basis of such objection. A copy of such objections should also be submitted to the

United States District Judge. Objections shall not exceed ten (10) typewritten pages or

twenty (20) handwritten pages, including exhibits, unless accompanied by a motion for

leave to exceed the page limitation, consistent with LR PL P 12.

       Failure to file written objections as set forth above shall constitute a waiver

of de novo review by the District Court and a waiver of appellate review by the

Circuit Court of Appeals. 28 U.S.C. §636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985);

Wright v. Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91

(4th Cir. 1984), cert. denied, 467 U.S. 1208 (1984).

       The Clerk of the Court is further directed to mail a copy of this Report and

Recommendation to Petitioner by certified mail, return receipt requested, to his last

known address as reflected on the docket sheet.

       The Clerk of the Court is DIRECTED to mail a copy of this Report and

Recommendation to the pro se Petitioner by certified mail, return receipt requested, to

his last known address as reflected on the docket sheet. Upon entry of the Report and

Recommendation, the Clerk is further DIRECTED to terminate the Magistrate Judge


and Petitioner’s subsequent petition for rehearing en banc was denied on January 10, 2018.
                                              6
Association with this case.

DATED: August 26, 2019


                               Bá ]tÅxá cA `tééÉÇx
                              JAMES P. MAZZONE
                              UNITED STATES MAGISTRATE JUDGE




                                7
